Harwell, J.
The demurrer to the plea in abatement, based upon the ground of alleged former jeopardy or autrefois convict, was properly sustained by the judge of the city court; the judgment and sentence in the former case being rendered by the judge of the superior court in a county other than that in which the crime was committed, and being void and a nullity for want of jurisdiction. The decision herein is controlled by the ruling of this court in Barrs v. State, ante, 644.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.